Citation Nr: 1044533	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  03-33 922	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation higher than 40 percent for 
service-connected status postoperative liposarcoma of the left 
thigh.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, depression, 
and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from January and April 2002 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, and a July 2003 rating decision of the VA RO in 
Huntington, West Virginia.  Jurisdiction over the Veteran's 
claims was subsequently retained by the VA RO in Louisville, 
Kentucky.

The Board notes that the Veteran's service connection claim on 
appeal was previously characterized as a claim of service 
connection for PTSD.  However, while on appeal, the United States 
Court of Appeals for Veterans Claims (Court) addressed a case 
involving the scope of claims.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  The Court held that a claim is not limited to the 
diagnosis identified by the Veteran.  More precisely, a claim is 
for a disability that may reasonably be encompassed by several 
factors including: (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that VA obtains in support of the claim.  
A review of the claims file shows that the Veteran has been 
variously diagnosed as having PTSD, depression, and bipolar 
disorder.  The Board therefore finds that the Veteran's claim is 
not limited solely to PTSD.  Instead, the claim is properly 
characterized broadly as a claim of service connection for an 
acquired psychiatric disorder, to include PTSD, depression, and 
bipolar disorder. 

The Veteran requested a video conference hearing that was 
scheduled for September 22, 2006, with the Veteran to appear at 
the VA RO in Louisville.  The record reflects that the Veteran 
failed to report for his hearing.  If a Veteran fails to appear 
for a scheduled hearing and a request for postponement has not 
been received and granted, the case proceeds as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) 
(2010).  Because the Veteran did not request postponement, his 
hearing request is deemed withdrawn.

The Board also notes that the Veteran's claim of service 
connection for PTSD was previously denied in 1993, and the 
Veteran did not appeal that denial.  Thus, when he filed his 
claim to reopen a previously denied claim, the RO again denied 
his claim because he had not submitted new and material evidence.  
However, in its February 2007 decision, the Board found that new 
and material evidence had been submitted and reopened the 
Veteran's claim.  Thus, the Veteran's claim is currently 
characterized as entitlement to service connection for an 
acquired psychiatric disorder rather than whether new and 
material evidence has been submitted to reopen a claim.


FINDINGS OF FACT

1.  The residuals of the Veteran's postoperative liposarcoma of 
the left thigh include leg weakness, reduced strength, and 
reduced muscle mass.  

2.  An acquired psychiatric disorder is not related to the 
Veteran's period of active military service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 40 percent for the 
Veteran's service-connected status postoperative liposarcoma of 
the left thigh have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.3, 4.7, 
4.75, Diagnostic Code 5329 (2010).

2.  The Veteran does not have an acquired psychiatric disorder 
that is the result of disease or injury incurred in or aggravated 
by his period of active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.655 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further notice, development, 
and readjudication of the Veteran's claims.  Specifically, the 
Board ordered the AMC to advise the Veteran regarding sources of 
"credible supporting evidence" related to his claimed PTSD, ask 
the Veteran to identify private care providers who may possess 
evidence related to his claims, make efforts to obtain copies of 
records of the Veteran's in-service hospitalization at the 12th 
U.S. Air Force Hospital in Cam Ranh Bay and his post-service VA 
treatment records, and to schedule the Veteran for new VA 
examinations in order to determine the etiology of any acquired 
psychiatric disorder and the extent of his left thigh disability.  
A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are not 
complied with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA sent the Veteran appropriate notice in October 2008 describing 
the types of evidence that could substantiate his claim for an 
acquired psychiatric disorder and asked the Veteran to identify 
his private care providers, attempted to obtain in-service 
hospitalization records, obtained the Veteran's VA treatment 
records, and scheduled the Veteran for a psychiatric examination 
and an examination of his left lower extremity.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the February 2007 remand.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice").  VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In correspondence dated from October 2001 to October 2008, the 
RO/AMC advised the Veteran of what the evidence must show to 
establish entitlement to service connection and an increased 
rating and described the types of evidence that the Veteran 
should submit in support of his claims.  The RO/AMC also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  The VCAA notice letters also described the elements of 
degree of disability and effective date.  As part of that notice, 
the RO/AMC told the Veteran that disability ratings usually range 
from zero to 100 percent depending on the disability involved and 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  

In the present case, the Board notes that the Veteran was 
provided with adequate notice with respect to his increased 
rating claim by virtue of the aforementioned VCAA notice letters.  
Those documents informed the Veteran of the necessity of 
providing on his own or with VA assistance medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment.  The letters also notified the Veteran that, should 
an increase in disability be found, a disability rating would be 
determined by applying relevant diagnostic code(s) and included 
examples of pertinent medical and lay evidence that the Veteran 
may submit or ask the Secretary to obtain relevant to 
establishing entitlement to increased compensation.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO/AMC afforded the 
Veteran with compensation and pension examinations in November 
2001 and May 2003, obtained the Veteran's VA treatment records 
and associated the Veteran's service treatment records (STRs) 
with the claims file.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, adequate, as they were 
predicated on a full reading of the medical records in the 
Veteran's claims file.  The examinations included the Veteran's 
subjective complaints about his disabilities and the objective 
findings needed to rate the disabilities.   

The AMC also scheduled the Veteran for compensation and pension 
examinations in December 2009 for both his acquired psychiatric 
disorder claim and his left thigh claim.  The Veteran failed to 
report to the December 2009 examinations.  In that regard, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed in an original compensation claim 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, the claim shall be rated based on 
the evidence of record.  38 C.F.R. § 3.655(a), (b) (2010).  When 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for an increase, "the claim shall be 
denied."  Id.  

The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

Status Post Liposarcoma of the Left Thigh

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2010). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When the Veteran was awarded service connection for a 
postoperative liposarcoma of his left thigh, that disease was 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5329.  Under DC 
5329, sarcoma, soft tissue (of muscle, fat, or fibrous connective 
tissue) is rated as 100 percent disabling until after cessation 
of treatment.  38 C.F.R. § 4.73, Diagnostic Code 5329.  Following 
the cessation of any surgery, radiation treatment, antineoplastic 
chemotherapy, or other therapeutic procedures, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.73, Diagnostic 
Code 5329.  If there has been no local recurrence or metastasis, 
the disability is rated on residual impairment of function.  Id.

In an October 2001 rating decision, the RO granted the Veteran a 
100 percent disability rating for his liposarcoma effective April 
7, 1999, and proposed to reduce his disability rating to 30 
percent effective July 2, 2000, pending an examination.  The 
Veteran underwent this mandatory compensation and pension 
examination in November 2001.  The Veteran had his liposarcoma 
removed in September 1999 and told the examiner that he was not 
getting better, his energy level was down, and he had 
osteoporosis.  He reported that he was unable to run and would 
lose his balance.  He said that he felt pain moving into his 
legs, his feet, and his knee and that he kept falling down 
because his leg was not strong enough to support himself.  The 
Veteran also complained of numbness in his toes and stated that 
his knee swelled, with pain radiating into his foot when he tried 
to walk.  Because of this pain and swelling, the Veteran stated 
that he could not "do anything" and felt fatigued to the point 
where he was inactive.  Medication made the pain tolerable, 
however.  His flareups were about an eight to 10 on a scale of 
one to ten in intensity, and he had unknown precipitants.  The 
Veteran reported constant left thigh muscle pain, which he rated 
as a three to four in intensity.  He also told the examiner that 
he used a right hand cane, had a wheelchair and walker at home, 
and sometimes used a knee immobilizer, as well as a full-leg 
immobilizer/brace for use with flareups.  

On physical examination, the examiner noted a left anterior thigh 
scar that had healed without residual.  The Veteran's sensation 
to soft touch and pinprick was decreased to the left anterior and 
lateral in the medial thigh region.  There was atrophy of the 
left thigh, and the Veteran's left patellar reflex was absent.  
He also had diminished left heel callus and minimal distal 
trasophalangeal joint callus compared to his right side.  The 
Veteran walked with a cane in his right hand and had a left leg 
limp without his knee immobilizer.  When the immobilizer was 
reapplied at the completion of the examination, his gait was slow 
with a slight limp and lag.  The Veteran would not attempt a 
tandem walk, heel and toe walk, deep knee bend, or pronator drift 
because he said he would fall.  He also declined Romberg's test 
because he was "touchy" from his claimed PTSD and would lose 
his balance.  Despite these findings, the Veteran's left knee 
extension was full without increased pain, and he could passively 
flex his left knee to 120 degrees without pain.  However, he was 
unable to lift his left leg without the assistance of his right 
leg.  Passive left hip flexion was 95 degrees without pain, 
abduction was 45 degrees passively without pain, and adduction 
was 20 degrees passively with pain radiating down the leg.  
Internal rotation was 20 degrees passively, and external rotation 
was full.  As for lower extremity strength, the Veteran was able 
to elevate his left hip slightly with 1+/5+ strength against 
resistance and no pain.  His abduction and adduction strength was 
slightly better at 2+/5+ without the ability to sustain the 
movement due to pain against resistance.  The Veteran's extension 
strength against resistance was 0+/5+, and he reported that he 
was unable to extend his knee at all while demonstrating pain 
against resistance.  After examining the Veteran, the examiner 
diagnosed the Veteran with a history of liposarcoma of the left 
thigh, status post resection, a normal left knee x-ray, and a 
normal MRI of the left thigh.  

The Veteran was afforded a compensation and pension examination 
in May 2003.  His stated history included loss of muscle mass and 
weakness in the left leg, and he claimed to have no function of 
flexion and extension because of the lack of quadriceps muscles.  
The Veteran told the examiner that his leg felt weak and caused 
him to fall to the point that he used a wheelchair around the 
house and a cane for short distances out of the house.  He stated 
that he was unable to walk farther than 10 to 15 minutes or his 
leg would become fatigued.  Thus, he said that he had to rest 
frequently and had to wear a knee brace with metal stays to 
support his leg.  The Veteran complained that his leg had gotten 
worse over the years in that it had gotten weaker and his pain 
had increased.  He rated his pain as a four to five out of 10 and 
said that his leg fatigued more easily than it used to.  Finally, 
the Veteran told the examiner that he had fallen a few times from 
his leg giving out, that he could not stand at all without his 
leg brace, and that he was not under any treatment for his leg.  

On physical examination, the examiner observed the Veteran walk 
with a straight cane in his right hand, placing most of his 
weight on his right leg.  The Veteran lacked any left lower 
extremity flexion or extension because of the loss of quadriceps 
strength.  He had no movement whatsoever against resistance or 
strength either.  However, the Veteran did lift his leg up with 
hip flexors and extensors.  The examiner noted muscle atrophy 
around the area of the surgery, which was slightly tender but 
more of a deep pain.  There was some loss of muscle mass, but the 
skin was within normal limits.  The examiner described the 
Veteran's muscle strength as "basically non existent in the area 
of the leg" where the tumor was removed and noted some numbness 
over the quadriceps muscle as well.  

During the appeal period, the Veteran also received treatment at 
various VA medical centers.  In March 2001, he was ambulatory 
with a standard cane and knee brace but reported falling 
secondary to light-headedness.  His lower extremity range of 
motion was within functional limits.  The examining physical 
therapist stated that the operation report revealed that the vast 
majority of the Veteran's anterior thigh musculature had been 
removed.  Then, in May 2001, an orthopedic clinic note revealed 
that the Veteran had giving way of his knee with range of motion 
from five degrees to 110 degrees and an unstable patella.  
Several months later, in November 2001, the Veteran complained of 
pain and swelling in his knee and stated that it kept giving out 
on him.  A clinical observation showed no masses and that the 
Veteran was unable to extend his knee, but the Veteran's range of 
motion was still five degrees to 110 degrees.  He was diagnosed 
with mild skin thickening with a minimal amount of subcutaneous 
edema over the mid-anteromedial thigh and no evidence of 
recurrence or significant change compared to his last 
examination.  The Veteran again complained of left leg pain and 
loss of balance in April 2003.  

The VA regulation at 38 C.F.R. § 3.105 provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments currently 
being made, a rating proposing the reduction or discontinuance is 
to be prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  In this case, the RO prepared such a proposal 
and issued it to the Veteran in October 2001.  The proposal 
reduced the Veteran's disability rating to 30 percent effective 
July 1, 2000, provided reasons for the reduction, and explained 
to the Veteran that the reasoning for this decision was based on 
the records that showed he completed radiation therapy on 
December 29, 1999.  VA ultimately examined the Veteran in 
November 2001 and March 2003 compensation and pension 
examinations, which are described above.  Again, the Veteran 
failed to report to his December 2009 compensation and pension 
examination, limiting the probative evidence the Board is able to 
consider.

Although this proposal included a retroactive reduction in the 
Veteran's disability rating, the Veteran never disagreed with his 
reduction, and the decision became final.  Nevertheless, in 
January 2002, after the Veteran's compensation and pension 
examination, the RO increased the Veteran's disability rating to 
40 percent effective July 1, 2000.  The Veteran then filed a 
claim for an increased rating in June 2002.  By the terms of 
Diagnostic Code 5329, the RO was required to consider whether the 
Veteran's liposarcoma resulted in impairment of function (after 
cessation of surgery, radiation, etc.).  A subsequent VA 
examination in May 2003 and VA and private clinical records 
affirmed that the Veteran had loss of muscle mass and weakness in 
his left leg and no ability to flex or extend his left leg due to 
the excision of part of his quadriceps muscle.  The RO also 
obtained many VA treatment records since the proposed rating 
reduction, including many MRIs.  None of these records indicates 
that the Veteran had a current active sarcoma, active treatment, 
or local metastasis or recurrence of sarcoma.

Therefore, the issue on appeal is simply whether the Veteran 
should receive a disability rating higher than 40 percent for his 
service-connected left leg disability.  The Veteran is rated 
under Diagnostic Code 5329-5314 for disabilities to muscle group 
XIV.  A 40 percent disability rating is the highest available 
disability rating found in this diagnostic code.  Indeed, the 
only diagnostic code under the broader rating schedule for muscle 
injuries that allows for a disability rating higher than 40 
percent is Diagnostic Code 5317 for extension of the hip and 
Diagnostic Code 5319 for the abdominal wall and thorax.  See 
38 C.F.R. § 4.73.  However, the Veteran's disability is caused by 
the excision of his quadriceps muscles rather than muscles in his 
hips or abdomen.  Therefore, the Veteran is not entitled to a 
higher disability rating based on this these diagnostic codes.  
In order to receive a higher evaluation under the rating schedule 
for hip and thigh disabilities, the evidence of record would have 
to demonstrate ankylosis of the Veteran's hip or an impairment of 
his femur.  Likewise, a higher disability rating under the knee 
and leg portion of the rating schedule would require evidence of 
ankylosis of the Veteran's knee or that he could only extend his 
knee to 30 degrees.  There is no evidence at all of any ankylosis 
in the Veteran's joints or that he had an impairment of his 
femur.  Furthermore, all specific range of motion findings for 
the Veteran's knee indicated he could extend to five degrees.  
Thus, the Board finds that the available record does not provide 
a basis for an increased rating based on further limitation to 
his hip or knee.  Indeed, as the criteria for Diagnostic Code 
5314 indicate, decreased function of the knee and hip is 
contemplated by the 40 percent rating already in effect for this 
disability.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), but notes that the Veteran 
has not asserted, nor does the evidence suggest, that the regular 
schedular criteria are inadequate to evaluate his post-operative 
liposarcoma of the left thigh.  There is no objective evidence 
that his residuals of this condition, in and of themselves, are 
productive of marked interference with employment beyond that 
considered in the normal schedular criteria.  There is also no 
indication that this condition necessitates frequent periods of 
hospitalization.  For the foregoing reasons, referral for 
consideration of extraschedular rating is not warranted.  Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Because the record described above does not provide a basis for 
award of a higher rating, either on a schedular or extra-
schedular basis, VA sought another examination in 2009 in order 
to assist the Veteran.  The Veteran did not report for the 
examination and good cause for his failure to appear has not been 
presented.  Consequently, his claim for an increase must be 
denied.  38 C.F.R. § 3.655.  


Acquired Psychiatric Disorder

The Veteran attempted to reopen his claim in December 2000, 
asserting that his acquired psychiatric disorder was due to a 
personal assault while serving in Vietnam.  Although the RO had 
previously denied a claim of service connection for PTSD, the 
Board reopened this claim in February 2007 before remanding it 
for further notification and development.  Service connection may 
be granted for disability or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2010).  As a general matter, service 
connection for a disability on the basis of the merits of such 
claim requires (1) the existence of a current disability, (2) the 
existence of the disease or injury in service, and (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  For service connection to be awarded for PTSD, 
the record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) combat status or 
credible supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between diagnosed PTSD and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2010).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Effective July 13, 2010, VA amended provisions of 38 C.F.R. § 
3.304(f), pertaining to direct service connection for PTSD.  75 
Fed. Reg. 39843 (July 13, 2010).  Under the new regulation, a 
Veteran's lay testimony alone, indicating that his claimed in-
service stressor is related to his fear of hostile military or 
terrorist activity, may establish the occurrence of the claimed 
in-service stressor if it is consistent with the places, types, 
and circumstances of his service.  75 Fed. Reg. 39843 (July 13, 
2010) (codified at 38 C.F.R. § 3.304(f)(3) (2010)).  

It should also be noted that certain chronic diseases, including 
psychoses, may be presumed to have been incurred in or aggravated 
by active military service when manifested to a compensable level 
within a year of separating from qualifying military service.  
38 C.F.R. §§ 3.307, 3.309.

After reviewing the evidence, the Board finds that the weight of 
the evidence is against the Veteran's claim, and his claim of 
entitlement to service connection is denied for the following 
reasons.  The Veteran's treatment providers have diagnosed him 
with PTSD, bipolar disorder, and depression on several occasions 
since his discharge from service.  For example, an April 1994 
compensation and pension examination report contains a diagnosis 
of bipolar disorder.  Also, throughout the appeal, many other 
clinicians included diagnoses for a combination of depression, 
bipolar disorder, PTSD, and an adjustment disorder.  Thus, the 
Veteran is easily able to satisfy the first element required to 
substantiate a claim for service connection--a current 
disability.  However, even if the Board accepts the Veteran's 
contention that he was attacked during service by a Vietnamese 
man with a machete, the record is void of any competent medical 
evidence providing a nexus or relationship between any in-service 
event and current disability.  

The Veteran's first compensation and pension examination was the 
aforementioned April 1994 examination.  The Veteran claimed that 
his first psychiatric hospitalization was in Vietnam in 1967 when 
he was "suicidal."  He reported that he was an engineer for a 
colonel and did not enjoy his experience, but he had no problems 
adjusting after the military until 1987.  At that time, he began 
having most of his psychiatric problems and thinking of them 
more, especially when he was around other veterans at the VA 
hospital.  The Veteran did not mention his alleged stressor, and 
the examiner did not provide a nexus opinion.

VA afforded the Veteran another compensation and pension 
examination in November 2001.  The examiner reviewed the 
Veteran's entire claims file, including his medical records, and 
some documentation the Veteran brought with him.  The examiner 
noted that the Veteran claimed he was hospitalized in Vietnam in 
1967 but that there was no record of this hospitalization in the 
claims file.  The Veteran told the examiner he did not receive 
psychiatric treatment until nine years after his discharge.  The 
Veteran described his alleged stressor to the examiner and told 
him that the personal assault was the event he remembered and 
felt concerned about.  The examiner summed up the Veteran as a 
person who became psychosocially dysfunctional in that he was 
unable to keep businesses alive or maintain friendships and had 
become isolated.  After the examination, the examiner found that 
the Veteran did not meet the criteria for PTSD because he was not 
hyperalert and had no overwhelming trauma, particularly trauma 
associated with war.  He did not show heightened physiological 
arousal and "occasionally" thought about the "Vietnam man 
trying to slit his throat."  At the time of the examination, the 
Veteran's flashback symptoms occurred very infrequently, probably 
less than one a month.  

The Veteran's axis I diagnosis was that he did not have PTSD, but 
clearly had a dysthymic disorder of mood disturbance 
(depression), isolation, and guilt, but it did not appear to be 
sufficiently profound to warrant a diagnosis of major depressive 
disorder.  The Veteran also described a history of what appeared 
to the examiner to be an explosive disorder, and there was a 
history of chronic alcohol dependence and obsessive gambling in 
his chart.  Observing that there appeared to be inconsistencies 
in the Veteran's interview, including the lack of documentation 
of hospitalizations in Vietnam or Germany and no indication that 
there was any major psychiatric components that had "gone awry" 
at the time of his release from the military, the examiner's 
"best estimate" was that the Veteran was suffering from a 
bipolar process with associated gambling and alcoholism and has 
isolated himself following his multiple failures.  On 
examination, the Veteran showed dysthymia, but the examiner could 
not relate any of his symptoms to his military experience, except 
perhaps the fear of someone behind him sneaking up and harming 
him, which was not in and of itself a disability.  

VA scheduled the Veteran for a compensation and pension 
examination in December 2009, but the Veteran failed to report to 
the examination.  Nevertheless, the Veteran's claims file 
contains copious VA treatment records containing multiple 
psychiatric diagnoses.  However, none of the treating clinicians 
provided an opinion relating any psychiatric disability to the 
Veteran's period of active military service.  In this regard, the 
Board notes that some of the treatment records did discuss the 
Veteran's service and his alleged stressor.  For example, in 
September 2003, the Veteran presented with a history of intrusive 
thoughts from Vietnam combat and a history of bipolar disorder 
with manic periods characterized by suddenly taking off and 
spending a lot of money.  The Veteran also said that a Viet Cong 
came up out of a trap door and tried to cut his throat, which he 
relived very often.  His attending physician diagnosed him with 
PTSD and bipolar disorder, most recently depressed.  This record 
contains some inconsistencies in that the Veteran did not see 
combat in Vietnam and told the November 2001 compensation and 
pension examiner that he did not relive his stressor very often.

The Veteran was admitted to the VA Medical Center in Tuskegee, 
Alabama, from May to June 1996 as one of his several post-service 
hospitalizations.  The discharge summary indicates that his 
diagnosis was bipolar disorder, mixed, with PTSD, delayed type.  
He was initially admitted for evaluation and treatment of chest 
pain and complaints of confusion before he was transferred to 
psychiatry because of complaints of nervousness, depression, 
nightmares, auditory hallucinations, mood swings, and paranoid 
feelings with suicidal ideations.  He stated during his 
hospitalization that he was in Vietnam from June 1966 to June 
1967 and that he was attacked by mortar fire, killing seven 
people, on his first day, which affected him so much with 
feelings of alienation, detachment, numbing of responsiveness, 
depression, and insomnia.  

In September 2001, the Veteran presented to the mental health 
clinic at the VA Medical Center in Louisville, Kentucky, with 
subjective complaints of severe nightmares and flashbacks from 
Vietnam.  He had no energy, had been inactive, and had trouble 
carrying out any type of planned action.  The staff 
psychiatrist's objective findings were that the Veteran had a 
history of an alcohol problem and a history of severe mood 
swings.  The Veteran had sleep problems that had been severe, and 
he was not imminently suicidal.  Although the psychiatrist 
diagnosed the Veteran with PTSD and bipolar disorder, he did not 
make any objective findings regarding the Veteran's subjective 
complaints or make any indication that the Veteran's PTSD or 
bipolar disorder was caused or aggravated by his active military 
service.  

Therefore, the Board finds that none of the Veteran's VA medical 
center treatment records contain an adequate description or 
explanation of the etiology of the Veteran's acquired psychiatric 
disorder to be afforded much probative value.  These treatment 
records also tend to state the Veteran's subjective complaints 
included his experiences in Vietnam but did not explain any 
inconsistencies between his statements and the record or if the 
treating clinicians found his statements credible.  The most 
probative evidence of record was the November 2001 compensation 
and pension examination, which did include a full explanation of 
the Veteran's symptoms and the examiner's impression of the 
Veteran's disability.  That examiner found that the Veteran had a 
bipolar process that was not related to the Veteran's period of 
active military service.  VA's attempt to obtain a new nexus 
opinion in December 2009 failed when the Veteran failed to report 
for a scheduled compensation and pension examination.

Thus, because the evidence of record does not establish a 
relationship or nexus between the Veteran's active military 
service and any currently diagnosed acquired psychiatric 
disorder, the Board finds the preponderance of the evidence 
weighs against the Veteran's claim.  For the reasons set forth 
above, the Board is also persuaded that the Veteran does not meet 
the criteria for a diagnosis of PTSD, just as noted by the 2001 
VA examiner.  Additionally, there is no indication that a 
psychosis, such as a bipolar disorder, was manifested within a 
year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Therefore, service connection for an acquired psychiatric 
disorder is not warranted, and the Veteran's appeal is denied.  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation higher than 40 percent for service-
connected status postoperative liposarcoma of the left thigh is 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, depression, and bipolar disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


